                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BRIGHTVIEW GROUP, LP,                            *
                                                 *
       Plaintiff,                                *
                                                 *
v.                                               *       Civil Case No. SAG-19-2774
                                                 *
ANDREW M. TEETERS, et al.,                       *
                                                 *
       Defendants.                               *
                                                 *
*      *       *      *       *      *       *       *      *      *       *      *       *     *

                               MEMORANDUM AND ORDER

       Today, November 14, 2019, this Court held a telephonic conference call to discuss the

issues raised in Plaintiff Brightview Group, LP’s Letter Requesting to Postpone the Preliminary

Injunction Hearing, ECF 46. Because the Court finds that good cause exists to postpone the

hearing, it is, this 14th day of November, 2019, hereby ORDERED that the hearing on Plaintiff’s

Preliminary Injunction is RESCHEDULED for January 16, 2020, at 9:30am in Courtroom 7C.

       Plaintiff’s Letter, though not filed as a Motion to Compel, asked the Court to impose

additional discovery obligations upon Defendants Andrew Teeters, Ross Dingman, and Monarch

Communities, LLC. ECF 46 at 4-5. Courts in this District have adopted a reasonableness standard

in reviewing expedited discovery requests, determining whether the request is supported by good

cause, considering the totality of the circumstances. Id. at *2; see also Oce N. Am., Inc. v. MCS

Serv., Inc., No. WMN-10-CV-984, 2010 WL 11553001, at *1 (D. Md. June 22, 2010). Even where

good cause exists, the discovery request must be “narrowly tailored to obtain information relevant

to a preliminary injunction determination.”      L’Occitane, Inc., 2009 WL 3746690, at *2.

Ultimately, the Court has “broad discretion over discovery issues.” Seaside Farm, Inc. v. United

States, 842 F.3d 853, 860 (4th Cir. 2016).
       First, Brightview seeks to compel Mr. Teeters to produce from his USB Disk, and Mr.

Dingman to produce from his Seagate Backup Plus Drive, “all files that refer or relate to senior

living development ventures, including Monarch documents.” ECF 46 at 4. The Court GRANTS

this request. As discussed on the record during today’s call, this request is one the Court has

already found to be reasonable and relevant to the Preliminary Injunction Hearing, but denied

previously due to the time constraints of the previous expedited discovery schedule. See ECF 43

at 2; ECF 40 at 2. The time period now available for discovery provides Mr. Teeters and Mr.

Dingman a reasonable opportunity to review the requests and provide responsive documents. It is

further ORDERED that only Brightview’s counsel and two corporate designees, David Carliner

and Marilynn Duker, shall review these documents to determine whether they are, or contain,

Brightview Information as previously defined in Brightview’s written discovery requests. The

parties are otherwise constrained by the Revised Confidentiality Stipulation and Protective Order

entered today, November 14, 2019. ECF 49.

       Second, Brightview seeks to compel Mr. Teeters, Mr. Dingman, and Monarch to produce

“all materials and correspondence in their possession, custody, or control related to information

contained on documents on the Compilation [Doc. 42] prepared by Brightview,” and goes on to

list eleven categories of documents referenced in the Compilation. ECF 46 at 4-5. The Court

DENIES this request. As discussed on the record, this request has not come before the Court until

Plaintiff’s recent letter. While this request might be proper in full merits discovery, it is not

sufficiently narrowly tailored to aid the Court in its determination of whether preliminary

injunctive relief is warranted. See L’Occitane, Inc., 2009 WL 3746690, at *2.

       It is further ORDERED that the parties shall adhere to the following schedule:

       November 21, 2019: Brightview and Defendants must produce all responsive discovery
                          material.

                                               2
       January 14, 2020:      Submission of briefs, if desired, on issues to be raised at the
                              Preliminary Injunction Hearing.

       January 16, 2020:      Preliminary Injunction Hearing to be held at 9:30am in Courtroom
                              7C.

       As a final note, the parties indicated to the Court that they plan on conducting six (6)

depositions after written discovery concludes, three (3) for the Plaintiff and three (3) for all

Defendants combined. While the schedule set herein does not provide dates for those depositions,

the Court expects that the parties will confer to find dates that accommodate each party’s schedule.

Should any other discovery issues arise between the parties, they are directed to confer to resolve

these issues and notify the Court promptly if the issues cannot be resolved. The dates provided

herein are firm, and the Court will not consider further modification of the schedule if additional

discovery issues arise.



Dated: November 14, 2019                                                     /s/
                                                             Stephanie A. Gallagher
                                                             United States District Judge




                                                 3
